By the Court, Lacy, J. The question as to the constitutionality of the Bank of the State of Arkansas, is not open for investigation, as that point has been expressly ruled, in several cases before decided by this Court. The objection that there is a variance in the judgment, it being rendered in the name of the State Bank, against the plaintiffs in error, we deem to be a mere clerical misprison. The declaration and writ show, that the suit was brought in the name of the Bank of the State of Arkansas. And when the judgment states that the plaintiffs below recover against the defendants, it certainly means, the legal corporation who had a right to sue. The objection to the writ, that there is no seal thereto, would be well founded, had it not been waived by consent, upon the record. The question in regard to the interest has also been expressly decided, in the case of McFarland and others vs. The Bank of the State of Arkansas. Judgment affirmed.